Citation Nr: 0521832	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  00-01 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for bilateral keratoconus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 




INTRODUCTION

The veteran served on active duty from July 1969 to September 
1972, to include service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the 
Albuquerque, New Mexico RO.  In February 2001, and November 
2003, the Board remanded the claim for additional 
development.  


FINDING OF FACT

The veteran does not have bilateral keratoconus as the result 
of disease or injury that was present during his active 
military service.  


CONCLUSION OF LAW

Bilateral keratoconus was not incurred as the result of 
disease or injury during his active military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Service Connection

The veteran contends that he currently has a bilateral eye 
disability that had its onset during his active military 
service.  In the alternative, the veteran contends that his 
bilateral eye disability was incurred as the result of Agent 
Orange exposure during active military service.  The veteran 
maintains that he had keratoconus during service, as 
evidenced by his decreasing vision, but it was not diagnosed 
because the military used (underqualified) ophthalmologists 
(as opposed to optometrists), and because the disease is not 
rapidly progressive.  He further argues that he was diagnosed 
with bilateral keratoconus within two years of his discharge 
from active duty (in September 1972).  He states that his 
private physician, Dr. Gray, opined that this eye disability 
was present (but undetected) during his active duty.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, when "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  See 38 C.F.R. 
§ 3.303(d).

Congenital or developmental defects, refractive error of the 
eye, and other specified conditions are not diseases or 
injuries within the meaning of applicable legislation.  38 
C.F.R. §§ 3.303(c), 4.9 (2004); see also Beno v. Principi, 3 
Vet. App. 439 (1992).  

The veteran's service medical records include a "report of 
medical history" dated in June 1968, that was apparently 
taken in conjunction with an examination for Army Reserve 
training as an ROTC cadet (an accompanying examination report 
is not of record).  This report shows that the veteran 
reported having a history of eye trouble, and the report 
notes that the veteran wore contact lenses.  A July 1969 
examination report shows that his eyes, ophthalmoscopic, 
pupils, and ocular motility, were clinically evaluated as 
normal.  The report notes that corrected vision was 20/20 OU 
(bilaterally), and that the veteran had myopia.  A report of 
medical history, dated in July 1969, also shows that the 
veteran reported having a history of eye trouble.  This 
report indicates that he wore glasses.  The veteran's 
separation examination report, dated in July 1972, is 
somewhat difficult to read, but appears to show that his 
eyes, ophthalmoscopic, pupils, and ocular motility, were 
clinically evaluated as normal, that his corrected distant 
vision was 20/20 OU, and that his near vision was J4 
corrected to J1.  A September 1972 "statement of medical 
condition" shows that the veteran reported that there had 
been no change in his medical condition.  

Service medical records associated with the veteran's Army 
Reserve status, dated in August 1976, include an examination 
report noting that the veteran must wear contact lenses for 
keratoconus, that he had defective distant and near visual 
acuity that was corrected with contact lens, and that he 
failed the color vision test.  The report shows that his 
corrected distant vision was 20/20 OD (right eye), 20/35 OS 
(left eye), and that his near vision was corrected to 20/20 
OU.  An accompanying report of medical history notes a 
history of eye trouble, described on the back of the report 
as "defective visual acuity and keratoconus."  Another 
August 1976 report notes that the veteran had a "two year 
history of keratoconus," that he had worn glasses between 
the ages of 11 and 19, that he had worn contacts between the 
ages of 19 and 29, with no other ocular/system problems, and 
that he functioned well except for some problems with 
focusing while shooting.  The impression was mild changes c/w 
(consistent with) keratoconus.  The examiner further noted, 
"cannot comment on changes or progression since I have no 
old records."  A report noting the veteran's PULHES profiles 
showed that his eyesight profile was "3."  See Odiorne v. 
Principi, 3 Vet. App. 456, 457 (1992); [Observing that the 
"PULHES" profile reflects the overall physical and 
psychiatric condition of the veteran on a scale of 1 (high 
level of fitness) to 4 (a medical condition or physical 
defect which is below the level of medical fitness for 
retention in the military service).  The "P" stands for 
"physical capacity or stamina;" the "U" indicates "upper 
extremities;" the "L" is indicative of the "lower 
extremities;" the "H" reflects the state of the "hearing and 
ear;" the "E" is indicative of the eyes; and the "S" stands 
for psychiatric condition).].  

As for the other medical evidence of record, it consists of 
VA and non-VA treatment reports, dated between 1972 and 2002.  
This evidence includes a report from R. A. Gray, M.D., dated 
in September 1976, that contains a diagnosis of keratoconus.  
The report indicates that the veteran was fitted with contact 
lenses in March 1965 and that he had been followed on a 
routine basis, and that as of August 1976 his visual acuity 
without glasses or contacts was 20/400 OU.

Reports from the New Mexico Eye Clinic, dated between 1994 
and 1998, show treatment for complaints that included double 
vision, and focusing difficulties.  A report from Donald E. 
Rodgers, M.D. (of the New Mexico Eye Clinic), dated in 
January 1999, states that the veteran has been followed for 
keratoconus since 1974, that he had corneal transplant 
in1994, and that he had not been seen for evaluation since 
1996.  The report states that the veteran was noted to be 
wearing contact lenses with best correctable visual acuity of 
20/30 right eye and 20/20 left eye.  

A VA eye examination report, dated in May 1999, notes a 
history of a corneal graft for the left eye in 1988, and a 
partial radial keratomy for the right eye in 1990.  On 
examination, best corrected vision (with rigid gas-permeable 
contact lenses) was 20/25 OD, and 20/20 OS.  The assessment 
noted bilateral corneal transplants secondary to keratoconus, 
with excellent vision.  

VA progress notes, dated between 1998 and 2002, show that the 
veteran occasionally received treatment for eye symptoms, and 
note a history of bilateral corneal transplants secondary to 
keratoconus, radial keratomy, and use of contact lenses.  See 
e.g., February 1999 progress note.  

The Board finds that the claim must be denied.  The veteran's 
service medical records show that he was noted to have 
myopia, and to wear glasses, upon entrance into service in 
July 1969.  The veteran's service medical records do not show 
treatment for, or a diagnosis of, a compensable eye disorder 
(i.e., other than refractive error).  The first post-service 
medical evidence of a compensable eye disorder indicates that 
the veteran was found to have keratoconus in 1974.  See Dr. 
Rodger's January 1999 statement.  This period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs against the claim.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, there 
is no competent evidence showing that the veteran has 
keratoconus as a result of any injury or disease incurred 
during his service.  To the extent that the veteran has 
presented a claim based on exposure to Agent Orange, he is 
shown to have served in Vietnam from June 1970 to June 1971, 
and is therefore presumed to have been exposed.  See 38 
C.F.R. § 3.307(a)(6)(iii).  However, keratoconus is not a 
disease for which service connection may be granted on a 
presumptive basis following exposure to a herbicide agent, 
see 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309, see also 
64 Fed. Reg. 59232 (1999),  and there is no competent 
evidence associating the veteran's keratoconus with exposure 
to Agent Orange.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the claim must be denied.  See 38 C.F.R. § 3.303.  

The Board has considered the written testimony of the 
veteran.  The Board points out that, although a lay person is 
competent to testify only as to observable symptoms, see 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995), a layperson is 
not competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability, unless such a relationship is one to which a lay 
person's observation is competent.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997).  In this case, the Board has 
determined that the medical evidence is more probative of the 
issue, and that it outweighs the lay statements.  
Accordingly, the veteran's claim must be denied.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107 (West 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran two notice letters, in May 
and August of 2001 (hereinafter "VCAA notification 
letters"), that informed him of the type of information and 
evidence necessary to support his claim.  In addition, by 
virtue of the rating decision on appeal, the statement of the 
case (SOC), and two supplemental statements of the case 
(SSOCs), he was provided with specific information as to why 
this particular claim was being denied, and of the evidence 
that was lacking.  

With regard to elements (2) and (3), the Board notes that the 
RO's VCAA notification letters informed the veteran of his 
and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2004).  

Finally, with respect to element (4), the Board notes that 
the RO's VCAA notification letters contained specific 
requests for the veteran to provide additional evidence in 
support of his claim.  He was asked to identify all relevant 
treatment and to complete authorizations (VA Forms 21-4138 
and 21-4142) for all evidence that he desired VA to attempt 
to obtain.  In addition, he was supplied with the complete 
text of 38 C.F.R. § 3.159(b)(1) by way of the February 2005 
SSOC.  

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. Apr. 14, 2005).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA and non-VA medical records, and the veteran has 
been afforded a VA examination.  In this regard, the veteran 
has reported that he received eye treatment at the VA Medical 
Center in Albuquerque in 1972, and that he received treatment 
from Dr. R. A. Gray in 1972.  See veteran's claim, received 
in April 1999; veteran's notice of disagreement, received in 
November 1999.  With regard to Dr. Gray, the veteran has 
reported that Dr. Gray told him that he had the claimed 
condition during service.  The veteran further asserts that 
Dr. Gray is retired, and that his records are kept at the New 
Mexico Eye Clinic (NMEC).  However, in August 2001, records 
were received from NMEC that only cover the period from 1994 
to 1998, and which do not contain an etiological opinion 
relating keratoconus to the veteran's service.  A January 
1999 statement has also been obtained from a NMEC physician 
(Dr. Rodgers) which places the onset of the veteran's 
keratoconus in 1974, but does not relate it to his service.  
In addition, in March 2002, in response to the RO's request 
for records, the Albuquerque VAMC stated that they were 
unable to locate any records for the veteran.  The veteran 
was afforded a VA eye examination in May 1999.  Although this 
examination report did not include an etiological opinion, 
the Board finds that the evidence, discussed supra, warrants 
the conclusion that a remand for an etiological opinion is 
not necessary to decide the claim.  See 38 U.S.C.A. 
§ 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2004); Wells 
v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  
Specifically, the veteran is not shown to have received 
treatment for, or a diagnosis of, the claimed condition 
during service, the claimed condition is first shown well 
after service, and the claims file does not currently contain 
a competent opinion linking the claimed condition to service, 
or to exposure to herbicides during service.  The Board 
concludes, therefore, that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

Service connection for bilateral keratoconus is denied.  



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


